SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

754
CA 11-00207
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


JAMES M. ROBERTS, PLAINTIFF-RESPONDENT,

                     V                                            ORDER

ROBERT OUTHOUSE, SHERIFF OF COUNTY OF CAYUGA
AND COUNTY OF CAYUGA, A MUNICIPAL CORPORATION,
DEFENDANTS-APPELLANTS.


THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (FRANK W. MILLER OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

SUGARMAN LAW FIRM, LLP, SYRACUSE (AMY M. VANDERLYKE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Cayuga County (Mark H.
Fandrich, A.J.), entered December 6, 2010. The order, insofar as
appealed from, denied the motion of defendants for summary judgment
and to preclude plaintiff’s expert testimony.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 10, 2011                         Patricia L. Morgan
                                                 Clerk of the Court